The
sixtieth anniversary of the United Nations is cause for
inspiration, concern and action. It is a source of
inspiration because 60 years of collective action for
peace and development is an anniversary to celebrate.
And what better time to do so than on the International
Day of Peace? It is a cause for concern because the
challenges, far from diminishing, have continued to
grow, and we have not reached a consensus on a whole
range of essential reforms. Some important
components are missing. It is a call for action because
all of us here have recognized that the United Nations
remains an indispensable instrument and because
change is still needed. We have no choice: we must
move forward.
But we have come a long way. Two years ago, the
United Nations was in a sorry state indeed; the
situation in Iraq not only had divided the membership
but had left deep scars within our institution. That is
why I pay tribute to the Secretary-General for having
established the High-level Panel on Threats,
Challenges and Change, whose report (A/59/565) has
truly revolutionized how all of us think about the
Organization’s future.
Jeffrey Sachs and his colleagues also delivered to
us a remarkable document on “Investing in
Development” — development that Canada has done
so much to promote ever since the era of Lester
Pearson. In “In larger freedom” (A/59/2005), the
Secretary-General summarized that work with clarity
and discernment and set out an ambitious plan for us.
We have not adopted all of his recommendations — far
from it. We could have, and should have, done better.
The summit is by no means the end of the debate. To
the contrary, we have a mandate to continue our efforts
and to make this sixtieth-anniversary year a year of
reform.
We are all aware of the risks of unilateralism or
piecemeal multilateralism. But we are not sufficiently
aware that humanity’s future lies in accepting the
inextricable links among security, development and
human rights.
To predict the future is to understand the past, so
it behoves us all to look back over the 60 years of our
Organization. The contribution of the United Nations
to the progress of humanity is indisputable. The
Organization’s successes, more than its failures, show
us the path to take so that we can meet current and
future challenges.
Let us not forget that in 1945 the whole world
was rising from ruins and States were determined that
that would never happen again. So it is not surprising
that the first objective expressed in the Charter of the
United Nations centred on security so as to “save
succeeding generations from the scourge of war, which
twice in our lifetime has brought untold sorrow to
mankind”.
We have known the horrors of war over the past
60 years, but we have avoided descending into the hell
of a third world war. How did we do that? At the
United Nations, the super-Powers had no choice. Under
the aegis of the Organization, they concluded major
disarmament and arms control agreements. In sum, the
role played by the United Nations in ending the stand
off between East and West is one of the greatest
successes of the past century.
(spoke in English)
Sixty years ago, the nations meeting in San
Francisco set the second objective: to reaffirm faith in
fundamental human rights, in the dignity and worth of
the human person, in the equal rights of men and
women and of nations large and small. The founders of
the United Nations foresaw that if we were to avoid the
conflicts of the past, the world of tomorrow needed to
be more human. With that in mind, Canada’s John
Humphrey worked hard to help draft the Universal
Declaration of Human Rights.
14

We have become ever more demanding about the
protection of human rights — including women’s
rights — as well we should be. We are duty-bound to
prevent or combat flagrant violations, which still
plague the world. The Commission on Human Rights
has played a key role in that respect, but its serious
shortcomings unfortunately eclipse its valuable
contributions, necessitating its replacement.
Mr. Mwakwere (Kenya), Vice-President, took the
Chair.
History shows that democracy and human rights
go hand in hand. The United Nations has entrenched
human rights through a series of legal instruments that
Governments concluded under the Organization’s aegis
and has extended a range of protections, such as
conventions on eliminating discrimination against
women, on children’s rights and against torture.
The United Nations remains a key forum for
debating human rights failures around the world. And
it is in that area that the Organization has played a
leading role in changing global culture, fostering the
acceptance of new standards and setting criteria for
judging Governments’ actions. That is another
remarkable success for the United Nations.
The third objective of the Charter called on
Members to establish conditions under which justice
and respect for the obligations arising from treaties and
other sources of international law can be maintained.
For 60 years, the United Nations has been at the heart
of a vast network of bilateral and regional treaties
covering nearly the gamut of international relations. In
so doing, the Organization has helped to bring about an
infinitely more integrated world where interactions
among peoples take place in a predictable fashion and
within a defined regulatory framework. This global
legal framework is the foundation of peace. Where the
framework has not yet taken shape, conflicts multiply.
The world needs the United Nations to perfect this
tremendous asset.
The fourth objective of the Charter touched at the
heart of our debate today on the Millennium
Development Goals, calling on members to promote
social progress and better standards of life in larger
freedom. That message was prophetic at the time. The
founders of the United Nations already foresaw that
beyond the massive destruction of 1939 to 1945, a
fundamental poverty afflicted almost every country and
region in the world — a poverty that had to be fought
unwaveringly.
Today, we salute their hope and their desire to
create a better, safer and more prosperous world.
Among the surest ways in which to create that type of
world are the growing participation of women in
economic, civil and political life and the emergence of
a middle class, both of which justify hope for real
progress on the road to growth. Those promising trends
need to be accelerated.
The United Nations has played a fundamental
role on that front. Its specialized agencies and affiliates
have helped set development objectives and have
delivered the bulk of international aid. Thanks to those
efforts, the world is a better place to live in today. And
today, five years after the Millennium Development
Goals were adopted, the United Nations is where the
world’s nations recall their common commitment to
development, with a keener understanding, since the
Monterrey summit, of the obligations that we all must
bear.
With respect to the four major objectives of the
Charter, comparing ideals against reality inevitably
brings disappointment. For each major step forward,
there have been many failures, in particular the absence
of a collective will to adapt our institution to current
needs.
Where are we now, and what do we need to do to
better respond to our hopes? The starting point is
clearly the document (resolution 60/1) approved by
heads of State or Government last week. That
document is a foundation on which, with a great deal
of political will on the part of all Members, we can
think of renewing the United Nations. In any case, we
have a working framework for the years to come.
I am especially pleased that the document
includes strong references to development and to the
values and principles that inspire us. The declaration
also provides clear, important directions on United
Nations management, transparency and accountability.
But we need to go much further in that direction.
I would now like to address some of the points
raised in the declaration. First is the “responsibility to
protect”. In recognizing that responsibility, this body
has taken a step that goes beyond utterances of “Never
again” — a step that brings us closer to making
15

genocide, war crimes and crimes against humanity
things of the past. We now need to implement it.
Secondly, with respect to the Human Rights
Council, Canada is disappointed that members did not
show greater courage. We have not established the
Council; we have only the mandate to work on that
issue this year. We need such a Council because it will
help us take an in-depth look at situations of concern to
us, such as that in Iran. Canada’s position is clear: the
Council must be a permanent body, with members
elected by a two-thirds majority, on the basis of
specific criteria, and it must provide for a system of
peer review, starting with the countries that will sit on
the Council. I am pleased, however, that the High
Commissioner for Human Rights will have a bigger
budget.
(spoke in French)
Thirdly, let me turn to the Peacebuilding
Commission. Here again, our work is unfinished. A
reference to a sequential relationship between the
Security Council and the Economic and Social Council
could have been a solution to the question of relations
between the Commission and existing bodies.
The fourth point is global health. The United
Nations must make every effort to protect threatened
populations. HIV/AIDS, tuberculosis and malaria still
plague the world, to our collective shame. We have a
shared responsibility to eliminate those diseases; we
can and must do better. We need to prepare for
pandemics, including avian flu, on which Canada
recently hosted an international meeting of health
ministers.
Fifthly, with respect to terrorism, the attacks that
took place this past summer in London, in Egypt and
elsewhere make it more necessary than ever that there
be a global convention in the war on terror.
But we must also bear in mind that the overall
global security architecture must be strengthened, from
light weapons to weapons of mass destruction,
including the whole range of disarmament and arms
control measures. We can certainly be heartened by the
progress that is being made in the Middle East, Haiti,
the Sudan and Afghanistan, high-priority regions for
Canada and where United Nations action is often
exemplary. But that success remains fragile, and the
commitment of the United Nations must continue.
Sixthly, concerning the environment, if we want
to leave future generations a planet that is a healthy
place to live, we need jointly to manage its
environment. In less than two months, Montreal will
play host to a climate-change conference that should
represent a milestone in terms of our common thinking
and action in the face of that phenomenon. We will be
discussing the progress made in implementing the
Kyoto Protocol and new possibilities for action in the
decades to come.
Let me conclude with a few thoughts on what the
final document does not say, or at least does not say
well.
First, on disarmament, it is deplorable that a
United Nations outcome document could contain not
one paragraph on disarmament and non-proliferation at
a time when we are debating Iran’s and North Korea’s
nuclear programmes.
Secondly, on women’s rights, it is deeply
regrettable that the document could not even reiterate
as forcefully the commitments made 10 years ago in
Beijing or Cairo on women’s rights and gender
equality, despite the fact that they lie at the very heart
of the Millennium Development Goals. All Member
States need to implement their provisions and move
from promises to action.
Thirdly, on the International Criminal Court,
Canada regrets the absence of any reference in the
document to the International Criminal Court, as well
as its silence on commitments to end impunity. It is
imperative that the United Nations address the issue of
impunity. Two years ago, when the Rome Statute came
into force, the Secretary- General clearly stated that
“the time is at last coming when humanity no longer
has to bear impotent witness to the worst atrocities,
because those tempted to commit such crimes will
know that justice awaits them”.
We urge all States to sign and ratify the Rome
Statute. Together, we will break the cycle of impunity,
and justice will be done for the victims of such crimes.
We are meeting in New York today to help solve
humanity’s problems. But while this Hall has witnessed
too many unresolved debates and far too much costly
inaction, the challenges and problems we discuss lie far
afield. Over the years we have confronted grave
challenges in the Sudan, Haiti, Kosovo and Rwanda,
and in many other places. In some cases, we can hold
16

our heads high; in others, we need to recognize, and
learn from, our mistakes and failures. I think we have
charted the course, but we still have far to travel.